Citation Nr: 1111384	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied service connection for a bilateral foot condition, and granted service connection for right and left knee degenerative joint disease, respectively.

The Veteran testified before the undersigned at a June 2010 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected degenerative joint disease of the right knee and degenerative joint disease of the left knee was conducted in June 2009.  The Veteran has reported that since that time, he has experienced instability and weakness in his knees.  See June 2010 hearing transcript.

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his right and left knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that in his December 2009 VA Form 9, the Veteran requested that records of his therapy at the Dorn VA Medical Center, which started in November 2009 and would continue through January 2010, be obtained and reviewed in support of his claims.  See December 2009 VA Form 9.  During his June 2010 hearing, the Veteran reported that he had been seen for his knee and foot disabilities that the VA Medical Center in Columbia (Columbia VA) between February and May 2010, and that he would likely be seen again in August 2010.  He also reported treatment at the VA Outpatient Clinic in Rock Hill, South Carolina (Rock Hill Clinic) for his knees or feet in February or March 2010.  He also reported that he has appointments at the Columbia VA or Rock Hill Clinic monthly or bi-monthly.  See June 2010 hearing transcript.  The claims folder does not contain VA treatment records for the period since November 2009.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

At his hearing, the Veteran testified that he began experiencing symptoms in his feet that started with the use of ill fitting boots during service.  He said that he was given a profile prohibiting running as a result of the symptoms in his feet.   He added that the symptoms had not improved since their onset in service.  He also reported that he currently used shoe inserts that had been prescribed by VA.  The Veteran's testimony provides evidence of a current disability that might be related to service, and thereby triggers VA's duty to provide an examination.  An examination is needed to clarify whether the Veteran has a current foot disability that is as likely as not related to service.  In this regard, the Veteran testified that he was being treated for diabetes, and the contemporaneous record does not show evidence of a foot disability until the Veteran's recent claim for VA compensation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Columbia, South Carolina and the Rock Hill Outpatient Clinic of treatment for the Veteran's feet and his right and left knee disabilities since November 2009.

2.  Then afford the Veteran a VA examination to evaluate the current severity of the right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

3.  Then afford the Veteran a VA examination to determine wither he has a current foot disability, and if so, whether the disability is related to a disease or injury in service.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether any foot disability shown at any time since April 2009, is at least as likely as not related to a disease or injury in service.  

The examiner should provide a rationale for this opinion.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation the medical records.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and should state whether there is additional evidence that would permit the necessary opinion to be made.

4.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that it contains the information and opinions requested in this remand.

5.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


